Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020070005 A1 to Kawabata et al. (“Kawabata”) in view of US 20020125230 A1 to Haight et al. (“Haight”) and US 20100258173 A1 to LAIA  et al. (“LAIA ”).
Kawabata discloses:
Regarding claim 1: 
obtaining the chamber component (e.g., aluminum base plate), the chamber component comprising: 
a surface (e.g., aluminum base plate), wherein the surface is a metal (e.g., para 95); and 
a recess (e.g., grooves) in a surface of the chamber component, the recess having a depth from the surface to a bottom of the recess ranging from about 0.5 mm to about 10 mm and a width ranging from about 1 mm to about 15 mm (e.g., para 95); 
Regarding claim 2: the chamber component is a substrate support (e.g., para 95, wherein the base plate can be a substrate support);
Regarding claim 3: the recess is a groove (e.g., para 95);
Regarding claim 6: the surface is from aluminum or stainless steel (e.g., para 95);
Regarding claim 7: the recess is formed by milling (e.g., Official notice is taken that milling was well known in the art and it would have been obvious to one of ordinary skill to mill the recess in order to machine the recess using a standard process and readily available equipment. The claimed milling is taken to be admitted prior art because the examiner’s assertion of official notice was not traversed.);
Regarding claim 8: 
obtaining the chamber component (e.g., aluminum base plate), the chamber component comprising: 
a surface (e.g., aluminum base plate), wherein the surface is a metal (e.g., para 95); 
a recess (e.g., grooves) formed into the surface (e.g., para 95); and  
the recess having a depth from the surface to the bottom surface ranging from about 0.5 mm to about 10 mm and a width ranging from about 1 mm to about 15 mm (e.g., para 95); 
Regarding claim 9: the chamber component is a substrate support (e.g., para 95, wherein the base plate can be a substrate support);
Regarding claim 10: the recess is a groove (e.g., para 95); and
Regarding claim 16: 
obtaining the substrate support (e.g., aluminum base plate), the substrate support comprising: 
a surface (e.g., aluminum base plate), wherein the surface is a metal (e.g., para 95); 
a groove (e.g., grooves) formed in the surface (e.g., para 95); and  
the groove having a depth from the surface to the bottom surface ranging from about 0.5 mm to about 10 mm and a width ranging from about 1 mm to about 15 mm (e.g., para 95).
Kawabata does not explicitly disclose a laser treatment (as recited in claims 1, 8 and 16).
However, Haight discloses:
Regarding claim 1:
structure corresponding to the chamber component/substrate support having a scratch (e.g., para 55); and 
removing the scratch from the bottom surface of the recess/groove using a laser treatment (e.g., para 28 and 55);
polishing (e.g., laser ablation disclosed in para 28, polishing disclosed in para 55) the bottom of the recess using a laser treatment to form a polished bottom (e.g., para 28 and 55);  
Regarding claim 8:
structure corresponding to the chamber component/substrate support having a scratch (e.g., para 55); and 
removing the scratch from the bottom surface of the recess/groove using a laser treatment (e.g., para 28 and 55);
Regarding claim 16:
structure corresponding to the chamber component/substrate support having a scratch (e.g., para 55); and 
removing the scratch from the bottom surface of the recess/groove using a laser treatment (e.g., para 28 and 55);
Regarding claims 4 and 11: the laser treatment is laser ablation comprising exposing structure corresponding to the bottom surface of the recess to a laser radiation (e.g., para 28 and 55);
Regarding claims 5, 12 and 17: the laser treatment comprises directing laser radiation to structure corresponding to the bottom surface of the groove (e.g., para 28 and 55), wherein the laser radiation has a power ranging from about 0.4 Watt to about 400 Watts (e.g., Official notice is taken that laser radiation with a power ranging from about 0.4 Watt to about 400 Watts was well-known in the art and it would have been obvious to one of ordinary skill to laser radiation with a power ranging from about 0.4 Watt to about 400 Watts in order to use a readily available and accessible power range. The laser radiation with a power ranging from about 0.4 Watt to about 400 Watts is taken to be admitted prior art because the examiner’s assertion of official notice was not traversed.);
Regarding claims 13 and 18: the laser radiation has a pulse duration ranging from about 10 femtoseconds to about 100 nanoseconds (e.g., para 47);
Regarding claims 14 and 19: the laser radiation has a repetition rate ranging from about 1 KHz to about 10 MHz (e.g., para 47); and
Regarding claims 15 and 20: the laser radiation has a scan rate ranging from about 0.01 meters per second to about 30 meters per second (e.g., para 69).
Kawabata in view of Haight does not explicitly disclose an Ra number of 1 micron or less (as recited in claims 1, 8 and 16).
However, LAIA  discloses:
Regarding claim 1: 
polishing the bottom of the recess using a laser treatment (e.g., para 35 discloses laser smoothing) to form a polished bottom having an Ra number of 1 micron or less (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66, wherein para 34 discloses that it is desirable to have some means for treating example thin metallic substrate 204 to remove at least one defect up to about 5 µm below the surface of example thin metallic substrate 204 and para 35 discloses laser smoothing as noted above);  
Regarding claim 4: the laser treatment is laser ablation comprising exposing the bottom surface of the recess to a laser radiation (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66);
Regarding claim 6: the surface is from aluminum or stainless steel (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66);
Regarding claim 8: 
a scratch (e.g., defective surface region disclosed in para 34) in a bottom surface of the recess (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66); and 
removing the scratch from the bottom surface of the recess using a laser treatment (e.g., para 35 discloses laser smoothing) to form a polished bottom surface having an Ra number of 1 micron or less (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66, wherein para 34 discloses that it is desirable to have some means for treating example thin metallic substrate 204 to remove at least one defect up to about 5 µm below the surface of example thin metallic substrate 204 and para 35 discloses laser smoothing as noted above);
Regarding claim 11: the laser treatment is laser ablation comprising exposing the bottom surface of the recess to a laser radiation (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66); and
Regarding claim 16: 
a scratch (e.g., defective surface region disclosed in para 34) in a bottom surface of the groove (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66); and 
removing the scratch from the bottom surface of the groove using a laser treatment (e.g., para 35 discloses laser smoothing) to form a polished bottom surface having an Ra number of 1 micron or less (e.g., para 34-36, 45-47, 49, 52, 54, 55, 58. 61, 64, 66, wherein para 34 discloses that it is desirable to have some means for treating example thin metallic substrate 204 to remove at least one defect up to about 5 µm below the surface of example thin metallic substrate 204 and para 35 discloses laser smoothing as noted above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kawabata as suggested and taught by Haight in order to provide a method for determining the optimum pulse width duration regime for a specific material and a procedure for using such regime to produce a precisely configured cut or void in or on a material wherein, for a given material the regime is reproducible by the method of the invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kawabata in view of Haight as suggested and taught by LAIA  in order to remove at least one defect up and achieve a smooth surface.
Response to Amendment
The amendment of 08/09/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the previous interview. 
The remarks then address the prior art rejections. The remarks note the rejection and the standards for obviousness. The remarks then note that claim 1 recites the limitation of "wherein the surface is a metal" and "polishing the bottom of the recess" that claims 8 and 16 recite "wherein the surface is a metal" and "removing the scratch from the bottom surface of the recess" and then assert that the cited references fail to teach or suggest, inter alia, this limitation. The remarks note that Applicant has amended the claims to state "wherein the surface is a metal" and state that MITSUBISHI in view of Haight and Shinma does not teach disclose or suggest each and every feature of claim 1, 8 and 16. In particular, MITSUBISHI in view of Haight and Shinma does not teach or disclose "wherein the surface is a metal" and "polishing the bottom of the recess" as recited in claim 1 and "wherein the surface is a metal" and "removing the scratch from the bottom surface of the recess" as recited in claims 8 and 16 such that Applicant submits that claims 1-20 are in a condition for allowance, and respectfully request that the rejection to the claim be withdrawn. However, the amended claims are now rejected as obvious over Kawabata in view of Haight and LAIA  as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 10, 2022